Title: Abigail Adams to John Adams, 3 January 1784
From: Adams, Abigail
To: Adams, John



My dearest Friend

Sunday Janry 3. 1784


I have already written you 3 Letters, which have been waiting a long time for a passage; they will now all go in one ship, provided I can get this to Town to morrow; tho She was ordered for sailing to day, yet I trust to the delay which vessels usually have.
Last evening I received a packet of Letters from Nabby who has been in Town a month; inclosing Your Letters by Mr. Robbins, who arrived in a passage of 33 days only. By him, I was happy to hear you were well when he left you, but alass! you know not the anxiety I suffer upon account of your Health, or how often my Heart is overwhelmed, with the Idea that I never shall see you more.
I cannot without terrour, think of your going to reside at the Hague, indeed you cannot live in that country, and you have repeatedly told me so. Why then will you risk a Life invaluably dear to me; and for the comfort and enjoyment of which, there is no earthly pleasure, I would not willingly relinquish; and it is the apprehension which I have for your precarious Health, and the hope that by a watchfull attention I may be able to preserve it, that leads me to seriously to think of quitting all my Friends and my dear Boys, to cross the ocean, coward as I am; without Husband or son to protect or support me; it is one thing to encounter dangers or difficulties with you; and an other without you.
Why with a Heart Susceptable of every tender impression, and feelingly alive, have I So often been called to Stand alone and support myself through Scenes which have almost torn it assunder, not I fear, because I have more resolution or fortitude than others, for my resolution often fails me; and my fortitude wavers.
As my own judgment, and the advice of my Friends, will prevent my comeing out this winter, I shall by spring know the determinations of congress with respect to your situation, and in some measure be governed by them.
Your Daughter writes me thus, “this mor’g I was agreeably Surprized by the sight of Mr. Robbins, who came with Letters from Pappa and my Brother. You will see that I have taken the liberty to open them, which I hope your own feelings will lead you to excuse. I find my dear Pappa has again been sick with a severe fever. O Mamma what have we not to fear from his continuance abroad in climates so enemical to his Health? I shudder at the thought, and wish he could be prevailed upon to consider his danger.”
“I know perfectly well how I should act with regard to Pappas requests, were I exatly in your situation, tho I own, I now dread the result. Yet my duty, and my fears for the critical state of his Health, operate so powerfully upon my mind being never absent from my thoughts, that I would rather influence than dissuade you from going.”
In concequence of your last Letters I shall immediately set about putting all our affairs in such a train as that I may be able to leave them in the spring; you have written to me with Regard to Mr. Alleynes Farm, during the war he talked of selling; but I have heard nothing of it of late. I will have him sounded, and if he should sell, leave it in charge with some Friend to purchase if you can; the land you mention belonging to Col. Quincy I know he wants to sell. Mr. Tyler applied to him for it tho not very pressingly, before he purchased Mrs. Borelands Farm, but the Col. had got such wild notions of foreigners of fortune comeing over to settle here, and the high value of Land, that there was no reason in him; but after he heard that Mrs. Boreland had sold her Farm, of which he had then no Idea, he was shagreen’d that he did not sell it, and has since offerd it to him, but he asked 26 pound pr acre. I will take the opinion of your Brother and one or two others, of the real value of it; and make him an offer, through some Friend, for if he should suspect that you wanted it, he would immediately suppose that it was because you knew of gentlemen of fortunes comeing over, and supposed land would run very high near Boston.
There is a method of laying out money to more advantage than by the purchase of land’s, which a Friend of mine advised me to, for it is now become a regular merchandize. Dr. Tufts has sold a Farm with a design of vesting it in this manner, viz in State Notes. Provision is now made for the anual payment of Interest, and the Notes have all been consolidated. Foreigners and monied Men have, and are purchaseing them at 7 shillings upon the pound, 6 and 8 pence they have been sold at. I have mentiond to you that I have a hundred pounds sterling in the hands of a Friend, I was thinking of adding the 50 you sent me, and purchaseing 600 pounds L M in state Notes provided I can get them at 7 shillings or 6 and 8 pence. This would yeald me an anual interest of 36 pounds subject to no taxes: and be some thing to leave in the hand of a Friend for the support of our Sons.
If I should do this I shall have occasion to draw upon you, tho not for any large sum. I wish you would put me in a way to have my Bills answerd in London, as those will sell above par.
If I come out in the Spring I hope to prevail with Dr. Tufts to take under his patronage our little cottage and Farm. The care of our two sons I will leave in charge with my two Sisters, but as they reside at Haverhill, it will chiefly devolve upon Mrs. Shaw. To Mr. Shaw I shall leave the trust of the Medford estate which was left jointly between my sister and me. It will be his interest to take the best care of it, and to make such arrangements from time to time as he may find necessary. I shall direct him to receive my part of the Rent, as part pay for the schooling of the children. Forgive me if I sometimes use the singular instead of the plural, alass I have been too much necessitated to it. Mr. Pratt our old tenant still lives upon the Farm. If he continues here it will be necessary to come into new conditions with him.
Your account Books I put six months ago; into the hands of Mr. Tyler, that the whole might not be lost, by insolvent debtors and Refugee Tories as a great part already is. He is in a way to get them adjusted; some little money he has received, many of the accounts he has got into Notes of Hand, which if sued will not admit of dispute as accounts do. Many persons very barefacedly deny their accounts. This is not so much to be wonderd at, when they can totally forget Notes of Hand. The Sloans Bond I sued, and got some land under mortgage which I put upon record. I have some thoughts of selling at vendue part of the house furniture, as I suppose I could purchase new for what this would fetch. With regard to cloathing, there will be no occasion of my taking more than a change. I could wish to receive any particular directions which you may think proper to give before I embark.
To my uncle Smith I shall apply to look me out a proper vessel captain &c.
My Neice I must send to her Mother. She mourns sadly at the thoughts of my going. I must seem nearer to her than her own Parent, as she has lived 6 years with me, and has little remembrance of any thing before she came to me. She has been as earnest to know the result of every letter from you as if her life depended upon it. I have promised with your consent; that if I live to return she shall come again to me; but I fear that I can no more live in Holland than you; tis a climate no way suited to Rheumatick complaints, of which I have had a larger share than I have for many winters before, and I am so subject to a nervious pain in my head that I think my own Health in a precarious situation. Adieu, ever, ever Yours

AA


Love to my son. I have written him by this vessel.

